Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1963
                      Lower Tribunal No. F11-32111
                          ________________


                              Craig Mosby,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

     Craig Mosby, in proper person.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.